NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDUARDO RAMOS GUZMAN,                            No.   16-71726

                Petitioner,                      Agency No. A098-267-324

 v.
                                                 MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 11, 2017**
                                San Francisco, California

Before: O’SCANNLAIN and BYBEE, Circuit Judges, and MAHAN,*** District
Judge.

      Eduardo Ramos Guzman, a native and citizen of Mexico, petitions for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable James C. Mahan, United States District Judge for the
District of Nevada, sitting by designation.
that he did not have a reasonable fear of persecution or torture and is therefore not

entitled to relief from a reinstated removal order. We have jurisdiction under 8

U.S.C. § 1252. We review an IJ’s negative reasonable fear determination for

substantial evidence. Andrade-Garcia v. Lynch, 828 F.3d 829, 833–36 (9th Cir.

2016).

      Substantial evidence supports the IJ’s conclusion that Guzman failed to

establish that it is more likely than not he would suffer future persecution in

Mexico on account of a protected ground. See Tamang v. Holder, 598 F.3d 1083

1094–95 (9th Cir. 2010) (holding that “vague threats” do not support withholding

of removal). Any past persecution that Guzman suffered was not on account of a

protected ground. See 8 C.F.R. § 1208.16(b)(1)(i).

      Substantial evidence also supports the IJ’s conclusion that Guzman failed to

demonstrate that he is more likely than not to be tortured in Mexico if he were

deported there. See Zheng v. Holder, 644 F.3d 829, 835–36 (9th Cir. 2011)

(denying CAT claim because fear of torture was speculative).

      PETITION FOR REVIEW DENIED.




                                          2                                       16-71726